 

 

United States District Court

Southern District Of Texas
FILED
UNITED STAT ES DISTRICT COURT JUL 08 2019
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk

UNITED STATES OF AMERICA §

§
Vv. § Criminal No. M-19-0864

§
OSCAR RODRIGUEZ, JR. §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement:

1. Defendant agrees:
a. to plead guilty to Count One of the Indictment; and
b. to waive any and all interest in the asset(s) listed in the Notice of Forfeiture

and to the judicial or administrative forfeiture of any and all firearms,
weapons, and ammunition, seized in connection with the case, including but
not limited to a Glock, Model 26, 9mm caliber pistol S/N BDNT345, a
Glock, Model 27, .40 caliber pistol S/N WK Y119, a Beretta, Model PX4
Storm, .45 caliber pistol S/N PK36034, and a Winchester, Model 12, 12
gauge shotgun S/N 554668. Defendant agrees to waive any and all
procedural notice requirements for forfeiture.

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a) if
the defendant clearly demonstrates acceptance of responsibility; and

b. that the remaining counts of the indictment be dismissed at the time of
sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. Ifthe Defendant is a naturalized United States citizen, a plea of guilty may

result in denaturalization.
 

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises or
threats been made in connection with this plea.

ACKNOWLEDGMENTS:

I have read this agreement and carefully reviewed every part of it with my attorney. If]

have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 7) 3| (4 Defendant: ae hoe Pe

I am the Defendant's counsel. I have carefully reviewed every part of this agreement with

 

the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language.

aes 1.8 | (4 eG

 

Defense
For the United States of America:

RYAN K. PATRICK
United Stats Attorney

 

 

 

APPROVED BY:

wig Tr

James H.S Sturgis
Assistant United States Attorney in Charge
